DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment May 11th, 2022 has been entered. Claims 1-10 remain pending in the application. New amendments 7-10 have been added to the application. Applicant’s amendments to the drawing and specification have overcome each and every objection set forth in the Non-Final Office Action mailed 3/11/2022.
Response to Arguments
Applicant's arguments filed May 11th, 2022, regarding the 35 USC 103 rejections of Claims 1-10 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion the amendment to claim 1 makes it allowable (Page 5, Para 5), the examiner disagrees, pointing out that it is moot in view of US Publication 2012/0124786 by Fiedler.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0114777 by Louis (Here forth “Louis”) in view of US Publication 2011/0247910 by Darvish (Here forth “Darvish”) and US Publication 2012/0124786 by Fiedler (Here forth “Fiedler”).
Regarding claim 1, Louis discloses: A suitcase connectable to another suitcase (Fig 1 and 3, the primary suitcase 22 is connectable in the front and back surfaces to other suitcases as in Fig 1), the suitcase including: 
a first connecting portion disposed on a front surface of the suitcase (Fig 3, primary suitcase 22 has a first connecting portion 10 on the front surface), [Not taught: the first connecting portion (Fig 1 and 3, connecting portion 10) [Not taught: includes a bracing plate mountable to an inner surface of the front surface of the suitcase  and a locking plate mountable to an outer surface of the front surface of the suitcase, the bracing plate and the locking plate being connectable together with the front surface of the suitcase therebetween]; 
a second connecting portion disposed on a rear surface of the suitcase (Fig 4, primary suitcase 22 has a second connecting portion 44 and 48 on the rear surface); 
a front pair of wheels mounted along a first axis (Fig 1-5, the front wheels 24 are mounted on the same imaginary first axis), the front pair of wheels being spaced apart laterally by a first distance along the first axis (Fig 1-5, there is a distance between the two front wheels); and 
a rear pair of wheels mounted along a second axis parallel to the first axis (Fig 1-5, the rear wheels 24 are mounted on the same imaginary second axis), the rear pair of wheels being spaced apart laterally by a second distance along the second axis (Fig 1-5, there is a distance between the two rear wheels), the [Not taught: second distance being larger than the first distance] 
wherein the first connecting portion is operatively connectable to a further second connecting portion disposed on a rear surface of another suitcase (Fig 1,3, and 5; the first connecting portion 10 on primary suitcase 22 to connecting portions 64 and 68 of the second suitcase 52) such that the front pair of wheels (Fig 1-5, pair of front wheels 24) of the [Not taught: suitcase nest between a rear pair of wheels of the other suitcase].
But Louis does not expressly disclose a bracing plate.
Fiedler teaches: the first connecting portion includes a bracing plate mountable to an inner surface of the front surface (Fig 3B and 4B, Bracing plate 32+330 is mountable through an on the front surface of a suitcase; therefore, the plate end 32 will be located on the inner surface of the front surface; the front surface of the suitcase would be flush with the flat end of 31; a lock plug 340 is coupled to the bracing plate 32+330 such that the lock plug 340 is slidable within an aperture defined by the bracing plate 32+330 , the first connecting portion 3 being operatively connectable by the lock plug to a further second connecting portion 2 disposed on a rear surface of another suitcase; the bracing plate has reinforcement ribs on the end facing away from the second connection 2) of the suitcase  and a locking plate mountable to an outer surface of the front surface of the suitcase (Fig 3B, front surface that is flush against the flat side of 31 making the locking plate 340 mountable to the outer surface of the front surface; the lock plug is slidable within the aperture between a retracted position and an extended position Fig 3B and Fig 4B and the end wall of the lock plug extending outwardly from the front surface of the suitcase when in the extended position Fig 4b), the bracing plate and the locking plate being connectable together with the front surface of the suitcase therebetween (Fig 3B, The front surface of the case will be between 31 of the locking plate and 32 of the bracing plate).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis and Fiedler before them, when the application was filed, to have modified the suitcase of Louis to teach the concept of a bracing plate that secures the locking plate, as taught by Fiedler, to advantageously provide addition security for the locking portion so it doesn’t come apart from the front surface.
But Louis does not expressly disclose: wherein second distance between the second pair of wheels is spaced apart laterally a distance greater than the first distance between the first pair of wheels are laterally. 
Darvish teaches: wherein the second distance being larger than the first distance suitcase (Fig A, the pair of rear/back wheels forms a second distance between the back/rear wheels that is greater than the first distance formed between the front wheels); the suitcases’ front pair of wheels being nest between a rear pair of wheels of the other suitcase (Darvish’s suitcase trolley teaches the concept of the pair of rear/back wheels forms a second distance between the back/rear wheels that is greater than the first distance formed between the front wheels; when applied to the all the luggage in the luggage system of Louis, the front pair of wheels of the suitcase 22 of Louis will be nested between a rear pair of wheels of the other suitcase 52 or Louis).

    PNG
    media_image1.png
    348
    416
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 10A of Darvish
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis, Fiedler, and Darvish before them, when the application was filed, to have modified the suitcase of Louis to teach the concept of the front pair of wheels of all the suitcases in the train being a first distance apart, the rear pair of wheels being a second distance apart, and the second distance being wider than the first distance, as taught by Darvish, to advantageously prevent the wheels from interfering with each other (Paragraph 8, lines 6-7).
Regarding claim 3, Louis further discloses: further including a handle movable between a retracted position and an extended position (Paragraph 16, line 6, handle 6 is a pull-up retractable handle), wherein the handle is pivotably connected to the suitcase so that in the extended position the handle is pivotable to an angle relative to the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1).
Regarding claim 4, Louis further discloses: wherein the handle is pivotable away from the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1) to allow both the front and rear pairs of wheels to engage ground while moving (Paragraph 16 lines 7-9, if other luggage component wheels swivel 360 degrees to allow luggage to turn around corners, then all of the wheels would be engaged with the ground).
Regarding claim 5, Louis further discloses: wherein the handle includes a pair of telescopic arms (from figure 2 it can be seen that there are two extendable arms that form the retractable handle paragraph 16 line 6) pivotable hinged to the suitcase (Paragraph 16, lines 6-7, handle 6 is forwardly rotatable as seen in Figure 1). 
Regarding claim 7, Louis includes all of the limitations, including wherein the bracing plate includes a reinforcement rib (See the detailed description of the rejection of claim 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Louis, Darvish and Fiedler, in further view of US Publication 2015/0114777 by Colson (Here forth “Colson”).
Regarding Claim 2, Louis as modified does not expressly disclose that the connector is a magnetic ring. 
Colson teaches: wherein the first connecting portion includes a ring magnet (Abstract, the first and second locking parts have magnets and as seen in Fig 3A and 6A, those locking parts are ring shaped)  and the second connecting portion includes a complementary ring magnet (Abstract, the ring shaped second locking part is magnetic as seen in Fig 3A and 6A) the ring magnet being attracted to a further complementary ring magnet of a further second connecting portion disposed on a rear surface of another suitcase (The concept of the first and second connecting portions being a ring magnet and complementary ring magnet respectively can be applied to all the first and second connecting portions of Louis).
It would have been obvious to a person having ordinary skill in the art having the teachings of Louis, Fiedler, Darvish, and Colson before them, when the application was filed, to have modified the modified suitcase of Louis to teach the concept the first connecting portions being a magnetic ring and the second connecting portions being a complementary magnetic ring, as taught by Colson, to advantageously attach and detach the suitcases quickly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Louis and Darvish in view of Fiedler.
Regarding Claim 6, Louis as modified does not expressly disclose that the second connector portion includes a spring locking element biased to engage a portion of the first connecting portion when the two suitcases are connected. 
Fiedler teaches: wherein the second connecting portion includes a spring locking element (Fig 3B, spring locking element 222) biased to engage a portion of a first connecting portion disposed on a front surface of an additional suitcase (Paragraph 75, spring lock can connect two pieces of luggage together).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Louis and Fiedler before them, when the application was filed, to have modified the modified suitcase of Louis to teach include the concept of the second connector portion including a spring locking element, as taught by Fiedler, to advantageously secure the second connecting portion to the first connecting portion to prevent the suitcases from disconnecting from each other.
Regarding claim 8, Louis as modified does not expressly disclose a pair of lock plugs and ribs extending between the pair of lock plugs.
Fiedler teaches: wherein the first connecting portion includes a pair of lock plugs, each lock plug of the pair of lock plugs being coupled to the bracing plate such that the lock plug is slidable within a respective aperture defined by the bracing plate (Fig 10b, first connecting portion 3), the first connecting portion being operatively connectable by the pair of lock plugs to a further second connecting portion disposed on a rear surface of another suitcase (Fig 10B second connection portion 2), wherein the reinforcing rib extends between the pair of lock plugs (Fig 9, the two projection between the plus 212a and 212b behave as ribs).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Louis and Fiedler before them, when the application was filed, to have modified the modified suitcase of Louis to teach include the concept of ribs between the pair of lock plugs, as taught by Fiedler, to advantageously increase the strength in that area.
Regarding claim 9, Louis as modified includes all of the limitations, including wherein the first connecting portion includes a lock plug coupled to the bracing plate such that the lock plug is slidable within an aperture defined by the bracing plate, the first connecting portion being operatively connectable by the lock plug to a further second connecting portion disposed on a rear surface of another suitcase (See the detailed description of the rejection of claim 1).
Regarding claim 10, Louis as modified includes all of the limitations, including wherein the lock plug is slidable within the aperture between a retracted position and an extended position (See the detailed description of the rejection of claim 1), [Not taught: an end wall of the lock plug being flush with front surface of the suitcase when in the retracted position], and the end wall of the lock plug extending outwardly from the front surface of the suitcase when in the extended position (See the detailed description of the rejection of claim 1).
But Louis as modified does not expressly disclose an end wall of the lock plug being flush with front surface of the suitcase when in the retracted position.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655.  The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA KAVINI TAMIL/
Examiner, Art Unit 3733                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733